16-2019-CA-000218-XXXX-MA

Filing # 83117743 E-Filed 01/09/2019 06:14:58 PM

IN THE CIRCUIT COURT FOR THE FOURTH JUDICIAL CIRCUIT
IN AND FOR DUVAL COUNTY FLORIDA

Case No, 2019-CA-000218

 

CLASS REPRESENTATION

NATLIE KUHR, on behalf of CV-E
herself and all other similarly
situated,,

Plaintiff, “~--"-——
-VS-
MAYO CLINIC
JACKSONVILLE, a Florida not
for profit corporation, and
PROFESSIONAL SERVICE
BUREAU, INC, a foreign
corporation

Defendants.

a /
CLASS ACTION COMPLAINT

Plaintiff, NATALIE KUHR (hereinafter "Plaintiff’) hereby sues Defendant, MAYO
CLINIC JACKSONVILLE (hereinafter “Mayo”) and Defendant PROFESSIONAL SERVICE
BUREAU, INC, (hereinafter “PSB”) (hereinafter collectively “Defendants”), for damages, and
other legal and equitable remedies, resulting from Defendants’ violations of the Florida
Consumer Collection Practices Act (hereinafter “FCCPA”) and the Fair Debt Collection
Practices Act (hereinafter “FDCPA”).

INTRODUCTION
1, According to a 2016 Kaiser Family Foundation and New York Times survey, one

(1) out of every five (5) Americans with health insurance have unmanageable medical debts.

(1763747/1] i

ACCEPTED: DUVAL COUNTY, RONNIE FUSSELL, CLERK, 01/10/2019 03:03:00 PM
2. Plaintiff brings this action seeking damages against Defendants for abusive and
illegal medical-debt collection practices. Specifically, Defendant Mayo billed and collected
every dollar it was entitled to from Plaintiff's insurance company, and then attempted to collect

the remainder, and in excess of the amount permitted by Florida Law, directly from Plaintiff

 

individually.
PARTIES, JURISDICTION, AND VENUE
3, This is an action for damages in excess of $15,000.00, exclusive of attorneys’ fees
and costs.
4, Plaintiff is a natural person and citizen of the state of Florida, residing in Duval

County, Florida.

5. Defendant Mayo is a Florida not for profit corporation with its principle place of
business in Duval County, Florida.

6. Defendant PSB is a foreign not for profit corporation with its principle place of
business in Anoka, Minnesota.

%. Venue is proper in this court because the events or omissions giving rise to
Plaintiff's claims occurred in Duval County, Florida.

8. Plaintiff is a “consumer” as defined by the FCCPA.

LEGAL BACKGROUND
a. FLORIDA’S PERSONAL INJURY PROTECTION (“PIP”) LAWS
9. Fla. Stat. § 627.736 states that an insurer may limit reimbursement to the schedule

of maximum charges.

[1763747/1] Z
10. For emergency services and care provided by a hospital, the maximum
reimbursement is eighty percent (80%) of seventy-five percent (75%) of the hospital’s usual and
customary charge.

11. For example, if a hospital bills the insurance three hundred dollars ($300.00)
(“Billed Amount”), the insurer is only required to pay one hundred eighty dollars ($180.00).

12. Similarly, pursuant to Fla. Stat. § 627.736, Plaintiff is only responsible for twenty
percent (20%) of seventy-five percent (75%) of the hospital’s usual and customary charge.

13. In other words, Plaintiff is only responsible for the difference between the amount
allowed by the appropriate schedule of maximum charges and the amount paid by her PIP
insurer, State Farm Mutual Automobile Insurance Company.

14, In the above example, that amount would be forty-five dollars and 00/100
($45.00).

15. Attempts to bill more than twenty percent (20%) of the schedule of maximum
charges, including attempts to bill the balance between the Billed Amount and the amount paid
by the insurer pursuant to Fla Stat. § 627.736, are considered balance billing.

16, Balance billing is prohibited. See Fla. Stat. § 627.736(5)(a)(4).

b. FLORIDA CONSUMER COLLECTION PRACTICES ACT.

17, The FCCPA, Fla, Stat. § 559.72 et, seg, was adopted to reinforce the consumer
rights established by federal law for individuals who owe money to others.

18. The FCCPA does not limit or restrict the continued applicability of the federal
Fair Debt Collection Practices Act (hereinafter “FDCPA”) to consumer collection practices in

this state, but rather, is in addition to the requirements and regulations of the federal act.

[1763747/1] 3
19, In the event of any inconsistency between the FCCPA and any provision of the
federal act, the provision which is more protective of the consumer or debtor shall prevail.

20. The FCCPA applies to all persons trying to collect monies from consumers, this
includes original creditors and debt collectors,

21. The FCCPA, Fla, Stat. § 559.72(9), states, inter alia:

In collecting consumer debts, no person shall: “Claim, attempt, or
threaten to enforce a debt when such person knows that the debt is
not legitimate or assert the existence of some other legal right
when such person knows that the right does not exist.”

22, The FCCPA, prohibits the collection of amounts that are not agreed to by contract
or expressly provided for by law.

23, In fact, the United States Eleventh Circuit Court of Appeals expressly held that to
determine whether a violation exists under the FCCPA, Fla. Stat. § 559.72(9), courts must refer
to other statutes that establish the legitimacy of the debt and define legal rights—statutes like Fla
Stat. § 627.736.

c, FAIR DEBT COLLECTION PRACTICES ACT, 15 U.S.C, 1692 ET SEQ.

24. The FDCPA, was adopted to regulate the practices and tactics of corporations

engaged in the collection of debts for others,

25, | Among other prohibitions, the FDCPA specifically prohibits “[t]he collection of

any amount (including any interest, fee, charge, or expense incidental to the principal
obligation) unless such amount is expressly authorized by the agreement creating the debt or

permitted by law” (see 15 U.S.C. § 1692f(1)) and “The false representation of. . .the character,

amount, or legal status of any debt”. See 15 U.S.C, § 1692e(2)(a).

 

! Cliff v, Payco Gen, Am. Credits, Inc,, 363 F.3d 1113, 1126 (11th Cir. 2004) (citations omitted), Groves v,
U.S. Bank, 23 Fla. L, Weekly Fed, D 261 (U.S, M.D, Fla, 2011).

[1763747/1] 4
26, Importantly, the FDCPA is a strict liability statute and the consumer need not
show that the violation was knowing or intentional.”
FACTUAL ALLEGATIONS

27, Plaintiff received medical treatment from Defendant Mayo.

28. Defendant Mayo billed Plaintiff’s PIP insurer, State Farm Mutual Automobile
Insurance Company for services rendered on or about August 13, 2017,

29, ‘ Plaintiff’s PIP insurer, State Farm Mutual Automobile Insurance Company,
pursuant to Fla, Stat. § 627.736, paid at least eighty percent (80%) of seventy-five percent (75%)
of the usual and customary charge.

30, Indeed, Plaintiff's PIP insurer paid one hundred percent (100%) of seventy-five
percent (75%) of Defendant’s usual and customary charge because Plaintifi’s policy of insurance
carries medical payments coverage.

31. | Medical payments coverage is an additional coverage type which requires the
insurer, in this case State Farm Mutual Automobile Insurance Company, to pay the remaining
twenty percent (20%).

32. Therefore, Plaintiff's maximum liability was zero dollars ($0.00) because her PIP
insurer was required to and did pay one hundred percent (100%) of seventy-five percent (75%)
of the hospital’s usual and customary charge.

33. | However, without medical payments coverage, Plaintiff’s liability would have
been at most twenty percent (20%) of seventy-five percent (75%) of Defendant’s usual and

customary charge.

 

2 Pollack y. Bay Area Credit Serv., L.L,C., 2009 WL 2475167 (S.D. Fla, Aug, 13, 2008).

[1763747/1] 5
34, Defendant Mayo had actual knowledge that it was entitled to collect only a
limited additional amount from Plaintiff, if any at all.

35. Indeed, on April 9, 2018, Plaintiffs PIP insurer State Farm Mutual Automobile
Insurance Company sent Defendant Mayo correspondence informing it that “100% of the
reasonable amount” had already been paid. See State Farm Mutual Automobile Insurance
Company Correspondence to Defendant Mayo attached hereto as Exhibit A.

36. Defendant Mayo, however, wanted more, and: despite knowing that it was not
entitled to do so, “balance billed” Plaintiff for the difference between the Billed Amount and the
amount State Farm Mutual Automobile Insurance Company paid pursuant to Fla, Stat. §
627.736, See Defendant Mayo Bills attached hereto as Composite Exhibit B,

37. In addition, and after their own illegal collection attempts failed, Defendant Mayo
referred Plaintiff to Defendant PSB.

38. Once again, on April 10, 2018, Plaintiff’s PIP insurer State Farm Mutual
Automobile Insurance Company, sent Defendant PSP correspondence informing it that “100% of
the reasonable amount” had already been paid. See State Farm Mutual Automobile Insurance
Company Correspondence to Defendant PSB attached hereto as Exhibit C.

39, Defendant PSB sent Plaintiff correspondence on two (2) occasions: (1) May 10,
2018, and (2) June 28, 2018, seeking to collect the illegitimate debt. See Defendant PSB Bills
attached hereto as Composite Exhibit D.

40. The alleged debt is a consumer debt, incurred for personal, family, or household
purposes.

41, Defendants are familiar with Florida’s PIP restrictions and had actual knowledge

that this debt was illegitimate,

[1763747/1] 6
42. Defendants continue their collection effort against Plaintiff, despite knowing that
the debt is illegitimate and violative of Fla. Stat. 627.736(5)(a)(4).

43, Defendants’ conduct has deprived Plaintiff and the Class of monies rightfully due
to them.

44, All conditions precedent to the filing of this action have occurred or have been
waived,

45,  Asaresult, Plaintiff has suffered Damages.

CLASS REPRESENTATION ALLEGATIONS

46. Plaintiff brings this action pursuant to Florida Rules of Civil Procedure
1.220(b)(1)(B) and 1.220(6)(3), on behalf of herself and the Classes of similarly situated
individuals defined as follows:

CLASS

 

All Florida residents who, within two (2) years preceding the filing of this action
through the date of class certification, were charged medical-related fees in excess
of the amount allowed under Fla. Stat. § 627.736(5)(a)(4), by Defendant Mayo
and/or a third party acting on Defendant’s behalf.

FDCPA SUBCLASS
All Florida residents who, within one (1) year preceding the filing of this action
through the date of class certification, received correspondence from Defendant

PSB attempting to collect medical-related fees in excess of the amount allowed
under Fla. Stat. § 627.736(5)(a)(4).

Plaintiff anticipates the need to amend the class definitions following appropriate discovery.

47, Class Exclusions: The following people are excluded from the Classes: 1) any
Judge or Magistrate presiding over this action and members of their families; 2) Defendants,
Defendants’ subsidiaries, parents, successors, predecessors, and any entity in which Defendants
or their parents have a controlling interest and its current or former employees, officers and

directors; 3) persons who properly execute and file a timely request for exclusion from the

[1763747/1] 7
Classes; 4) the legal representatives, successors, or assigns of any such excluded persons; 5)
Plaintiff's counsel and Defendants’ counsel.

48, Numerosity (Rule 1.220(a)(1)): Although Plaintiff does not know the exact size
of the Classes, since said information is in the exclusive control of Defendants, it is evident that
the Classes are so numerous that joinder of all members into one action is impracticable. Based
upon the nature and scope of the conduct involved herein, and the information available from
public records, Plaintiff states that the approximate number in these Classes is in excess of five
hundred (500) putative members, who are most likely geographically dispersed throughout
Florida,

49,  Typicality (Rule 1.220(a)(3)): Plaintiff’s claims are typical of the claims that
would be asserted by other members of the Classes in that, in proving her claims, Plaintiff will
simultaneously prove the claims of all Class members, Plaintiff and each Class member was
charged an amount in excess of the amount legally permitted under Florida law. Plaintiff’s claims
are typical of those of all members of the Classes. Plaintiff and all members of the Classes were
damaged by the same conduct of Defendants as complained of herein.

50. Commonality (Rule 1.220(a)(2)): Plaintiff’s ‘and Class members’ claims raise
predominantly factual and legal questions that can be answered for all Class members through a
single Class-wide proceeding. Questions of law and fact arising out of Defendant’s conduct are
common to all members of the Classes, and such common issues of law and fact predominate
over any questions affecting only individual members of the Classes. For example, to resolve
the claims, it will be necessary to answer the following questions, each of which can be answered
through common, generalized evidence:

(a) Whether Defendant Mayo violated the FCCPA by charging monies not owed;

[1763747/1] 8
(b) Whether Defendant PSB violated the FDCPA by charging monies not owed;

(c) Whether Plaintiff and the Class are entitled to statutory damages as a result of
Defendants’ actions;

(d) Whether the Plaintiff and the Classes are entitled to attorney’s fees and costs;
and

(e) Whether Defendants should be enjoined from engaging in such conduct in the
future.

51, Adequacy (Rule 1.220(a)(4)): Plaintiff will fairly and adequately protect the
interests of the Classes she represents because it is in her best interests to prosecute the claims
alleged to obtain full redress due to her for the illegal conduct of which she complains. Her
interests do not conflict with the interests of the respective Classes because one or more
questions of law and/or fact regarding liability are common to all class members and by
prevailing on her own claims, Plaintiff necessarily will establish liability to other class members.
Plaintiff will fairly and adequately represent the interests of the Classes and has no interests that
are antagonistic to the interests of Class members, Plaintiff has retained counsel experienced in
class action litigation and complex civil litigation to prosecute this action on behalf of the
Classes.

52. Superiority (Rule 1.220(b)(3)): With respect to Florida Rule of Civil Procedure
1.220(b)(3), a class action is the superior procedural vehicle for the fair and efficient adjudication
of the claims asserted herein, given that Common questions of law and fact predominate over
any individual questions that may arise, and significant economies of time, effort and expense
wil] inure to the benefit of the court and the parties in litigating the common issues on a Class-

wide basis instead of a repetitive individual basis; many Class members' individual damage

[1763747/1] | 9
claims are too small to make individual litigation an economically viable alternative, and few
Class members have an interest in individually controlling the prosecution of a separate action;
despite the relatively small size of many individual Class members! claims, their aggregate
volume, coupled with the economies of scale inherent in litigating similar claims on a common
basis, will enable this case to be litigated as a Class action on a cost-effective basis, especially
when compared with repetitive individual litigation; given the size of individual Class members’
claims, few Class members could afford to seek legal redress individually for the wrongs
Defendants committed against them; when the liability of Defendants is adjudicated, claims of
all members of the Classes can be determined by the Court; this action will facilitate the orderly
and expeditious administration of the Classes’ claims, economies of time, effort and expense will
be fostered and uniformity of outcome will be ensured; without a class action, the Class members
will continue to suffer damages and Defendants’ violations of law will proceed without remedy
while Defendants continue to reap and retain the proceeds of its wrongful conduct; and no
unusual difficulties are likely to be encountered in the management of this class action. The
forum is desirable because all parties are located in Duval County, Florida.

53,  Ascertainability: Members of the Classes can be identified, and Class
membership ascertained objectively through Defendants’ records.

54. Plaintiff satisfies the numerosity, commonality, typicality, and adequacy
prerequisites for suing as a representative party pursuant to Florida Rule of Civil Procedure

1.220(a).

[1763747/1] 10
COUNT -—I
VIOLATION OF FCCPA, FLA. STAT. § 559.72 (9)
Defendant Mayo

Plaintiff reaffirms, realleges, and incorporates by reference Paragraphs 1 through 23 and
27 through 52 as if fully set forth herein.

55, By asserting the right to, and attempting to collect from Plaintiff and the classes
amounts in excess of those permitted by Florida law, Defendant Mayo claimed, attempted, or
threatened to enforce a debt when Defendant Mayo knew that the debt was not legitimate, and
asserted the existence of a legal right when Defendant Mayo knew that the right did not exist.

56. Defendant Mayo therefore violated the FCCPA, Fla. Stat. § 559.72(9),

57. Asa direct and proximate result of Defendant Mayo’s actions, Plaintiff suffered
damages.

WHEREFORE, Plaintiff requests that this Court enter judgment in favor of Plaintiff and
against Defendant Mayo for statutory damages of one thousand dollars and 00/100 ($1,000.00)
pursuant to Fla. Stat. § 559.77(2); actual damages, reasonable attorney’s fees and costs pursuant
to Fla. Stat. § 559.77(2); and such other and further relief as the Court may deem to be just and
proper.

COUNT — II
VIOLATION OF FCCPA, FLA. STAT. § 559.72 (9)
Defendant PSB

Plaintiff reaffirms, realleges, and incorporates by reference Paragraphs 1 through 23 and

27 through 52 as if fully set forth herein.

58, By asserting the right to, and attempting to collect from Plaintiff and the classes

amounts in excess of those permitted by Florida law, Defendant PSB claimed, attempted, or

[1763747/1] 11
threatened to enforce a debt when Defendants knew that the debt was not legitimate, and asserted
the existence of a legal right when Defendant knew that the right did not exist.

59, Defendant PSB therefore violated the FCCPA, Fla, Stat. § 559.72(9).

60. Asa direct and proximate result of Defendant PSB’s actions, Plaintiff suffered
damages. |

WHEREFORE, Plaintiff requests that this Court enter judgment in favor of Plaintiff and
against Defendant PSB for statutory damages of one thousand dollars and 00/100 ($1,000.00)
pursuant to Fla. Stat. § 559.77(2); actual damages; reasonable attorney’s fees and costs pursuant
to Fla. Stat. § 559.77(2); and such other and further relief as the Court may deem to be just and
proper,

COUNT - Ill
VIOLATION OF FDCPA, 15 U.S.C. § 1692e(2)(a)
Defendant PSB

Plaintiff reaffirms, realleges, and incorporates by reference Paragraph 1 through 16 and
24 through 52 as if fully set forth herein.

61. By asserting the right to, and attempting to collect from Plaintiff debts that
Plaintiff did not owe, Defendant PSB falsely represented. . the character, amount, or legal
status of the debt.

62. Defendant PSB therefore violated 15 U.S.C. 1692e(2)(a), and is strictly liable for
such violation.

63. Asa direct and proximate result of Defendant PSB’s actions, Plaintiff suffered
damages,

WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of

Plaintiff and against Defendant PSB for statutory damages of one thousand dollars and 00/100

[1763747/1} 12
($1,000.00) pursuant to 15 U.S.C. § 1692k; actual damages; reasonable attorney's fees and
litigation costs; and such other and further relief as the Court deems proper.
COUNT - IV
VIOLATION OF FDCPA 15 U.S.C. § 1692f(1)
Defendant PSB

Plaintiff reaffirms, realleges, and incorporates by reference Paragraph 1 through 16 and
24 through 52 as if fully set forth herein.

64, By asserting the right to, and attempting to collect from Plaintiff debts that
Plaintiff did not owe, Defendant PSB attempted to collect an amount not expressly authorized
by the agreement creating the debt or permitted by law

65. Defendant PSB therefore violated 15 U.S.C. § 692f(1), and is strictly liable for
such violation.

66. Asa direct and proximate result of Defendant PSB’s actions, Plaintiff suffered

damages.

WHEREFORE, Plaintiff requests that this Honorable Court enter judgment in favor of
Plaintiff and against Defendant PSB for statutory damages of one thousand dollars and 00/100
($1,000.00) pursuant to 15 U.S.C. § 1692k; actual damages; reasonable attorney's fees and
litigation costs; and such other and further relief as the Court deems proper.

JURY TRIAL REQUEST

Plaintiff, individually, respectfully requests a jury trial on issues so triable.

[THIS SPACE LEFT INTENTIONALLY BLANK]

[1763747/1] 13 —
Respectfully submitted this day of January, 2019, by:

ZEBERSKY PAYNE SHAW LEWENZ, LLP
110 SE 6th Street, Suite 2150

Fort Lauderdale, FL 33301

Telephone: (954) 989-6333

Facsimile: (954) 989-7781

Primary: jshaw@zpllp.com,
kslaven@zpllp.com

Secondary: mperez@)zpllp.com;

jgarcia@zpllp.com
By: SMa

JORDAN A, SHAW, ESQ.
Florida Bar No.: 117771
KIMBERLY A, SLAVEN, ESQ.
Florida Bar, No.: 117964

[1763747/1] 14
Providing Insurance and Finanoiul Services R &
Home Olfioe, Blormington, IL && Sate F; ar’ m

 

April 09, 2018

Mayo Clinic Jacksonville State Farm Clalms
4500 San Pablo Rd S PO Box 106104
Jacksonville FL 32224-1865 Atlanta GA 30348-6134

RE:  Clalm Number: 59-1073-Z56
Date of Loss: August 13, 2017
Our Insured: Natalle Kuhr

Polloy Number: a as
Your Patient: Natalle Kuhr

To Whom It May Concern:

has contacted us regarding your bill for August 13, 2017, We have enclosed a copy of the
EOR(s) for August 13, 2017 outlining our determination of the redsorableness amount paid.

Our payment for these services is based upon 100% of the reasonable amount under Persona!
Injury Protection and/or Medical Payments Coverage pursuant to|both the terms and conditions
of the pollcy of Insurance under which the subject clalm Is being made as well as the Florida No
Fault Statute which permits, when determining the reasonable charge for a service, an insurer
to consider usual and customary charges and payments accepted by the provider,
reimbursement levels In the communtty and various federal and state fee schedules applicable
to automobile and other Insurance coverages, and other information relevant to the
reasonableness of the reimbursement for the service, '

Since we have already paid 100% of the reasonable amount as required by the Florida No-Fault
Law, we are unable to consider additional charges that you have billed for the above referenced
date(s) of service, By copy of this letter, we are Informing Natalia |Kunr that tholr
responsibllity Is limited to the reasonable charge for this service In accordance with the terms of
thelr policy and the Florida No-Fault Law,

lf you have any questions In regard to the above, please contact us.

 
59-1073-256
Page 2
April 09, 2018

Sincerely,

Ebonia Coleman

Clalm Specialist

(844) 282-8615 Ext, 8633182705
Fax: (844) 218-1140

State Farm Mutual Automobile Insurance Company

Enclosure:
Providing Igurance end Financial Services k
Home OFflee, Bloomington, II B&B State Fi af th"

 

Apri] 09, 2018
Mayo Clinle State Farm Claims
PO BOX 780124 PO Box 106134
St Louls, MO 63179-0124 Allanta GA 90348-6134
RE:  Clalm Number: §9-1073-256
Date of Loss: August 13, 2017
Our (nsured: Natalie Kuhr
Policy Number:
Your Patient: Natalle Kuhr

To Whorn It May Concern:

Natalle Kuhr [EEN has contacted us regarding your bill for August 13, 2017, We have
enclosed a copy of the EOR(s) for August 13, 2017 outlining our determination of the
reasonableness amount pald,

Our payment for these services is based upon 100% of the reasonable amount under Personal
Injury Protection and/or Medical Payments Coverage pursuant to/both the terms and conditions
of the policy of insurance under which the subject clalm Is being tnade as well as the Florida No
Fault Statute which permits, when determining the reasonable charge for a service, an insurer
to consider usual and customary charges and payments accepted by the provider,
reimbursement levels in the community and various federal and state fee schedules applicable
to automobile and other Insurance coverages, and other Information relevant to the
reasonableness of the reimbursement for the service,

Since we have already paid 100% of the reasonable arnount as required by the Florida No-Fault
Law, we are unable to consider additlonal charges that you have billed for the above referenced
date(s) of service, By copy of this letter, we are informing Natalle Ku h GT that their
responsibility s limited to the reasonable charge for this service in accordance with the terms of
thelr policy and the Florida No-Fault Law,

If you have any questions In regard to the above, please contact us.
§9-1073-Z56
Page 2
April 09, 2018

Sincerely,

Lisa Summierall

Clalm Specialist

(844) 292-8615 Ext, 8633183336
Fax: (844) 218-1140

State Farm Mutual Automobile Insurance Cornpany

Enclosure: **EOR(S)**
GH MAYO CLINIC pra eels Wes
Patient Visit Detail Agency Balance -O- HO
Report ID; 23145.RCO00993

      
   
 
  

Mayo Clinte’ Confidential
a ma 3 at face | PR ao
; = : at . ue i coe i ~ 7 — 7 —— — — ° a fn . :
Pes , Pi ets right’: ‘Name - fay - |. Visit Ba lance

 

 

i.

 

 

 

 

000° =, 913.81

 

 

 

 

 

 

Ried
P< 1818.00
9,00

 

 

 

 

 
Institution:

 

ae atl at ae | Visit:
Report Run Date: §/10/2018.6:22:15AN 2
ryote Wet p

| : | § | |
i 4
t
*

Mayo Clinic Confidential

 

 

 

 

 

 

ae Gena
Erde tesasan at Ci:
ete Pea

pi

1% i
TU Ui

sil

ey oes ore
: hurl ane wl
ee Dither aa eka
i] DITAGY (IVES R VATE WAS Crau
ft at i a as ‘f dre a
1 sheared Jy ele MPa

{2 $i
SATO CN
ines

a sae
Institution:

 

 
Trahan aPC aNibaetaas 3s Fulanehat UM Maar feat
SPUNy -» Patient Visit Detail Agency Balance -O - 110
( AsGilyial f By 23145.RCO00993

O
i a
Kar ‘ ae

Institution:
_Bntity:

. 5 CPT: sry

hae

Report Ruri Date: 6/10/2018 6/3553 A M i
Visit Summaty/Informati
Lo i dpiel dee se HUMOR

 

Th

a
fe
ee

 

 

 

 

 

 

_ 3
ai
Srr\Ukilolee ht

 
Institution)

 

 

 

 

 
Ingtitution;
wet ine, EHO ae _ Entity:
= iy S ‘ el le, : ay i F, +

 
 
  
 

   
  

Re rat y ee iit van ee ,
. Report Run Date: §/10/201 Mayo Clinic Confidential

; _ Pilvileged confidéntial of patient identinabil 'Alormation may be contain this massage. If you
solid Mepytatt ee aig Tl re mesa ea se CR ee ok read,
hs Saal Ste ibute; disseminete or otherwise Use this,ttansmission. Instead, please:
4 tou a Mite Ivar then d stroyiallicop the an ttachments:
es antes ‘s feta A

tite
eo. palit

   
 
  

  
    
  

   

     

   
    
  

   
   

   
   

   

   

  

 

   

oak dor re ai an
ie

      
 
     

ff
rede,
A

messaoé and any.
gee Base hanes

r

 

area so

a She es oe Se as HS pee gts watt eh aie ; Sav Se
is z = 3 ee shares a at ne ee Fc me :
== et = 4 -- ie. = ~~ — = = = ’ a = : — 3 a Zt ° ri .

a
oF

 
Providing Insurance and Financial Services e
Home Office, Bloomington, IL Se Sta te Far m

 

April 10, 2018
Personal Service Bureau State Farm Clalms
PO Box 548 PO Box 106134
Anoka MN 55303 Atlanta GA 30848-6134
RE: Claim Number: 59-1073-Z56

Date of Loss: August 13, 2017

   

Our Insured: Natalie Kuhr
Policy Number: ERaeienoe
Your Patient: Natalle Kuhr 006646651 0066466517225 /03515250 [iE

 

To Whom It May Concern:

 

Natalie Kuhr has contacted us regarding your bill for August 13, 2017, We have
enclosed a copy of the EOR(s) for August 13, 2017 outlining our determination of the
reasonableness amount pald.

Our payment for these services Is based upon 100% of the reasonable amount under Personal
Injury Protection and/or Medical Payments Coverage pursuant to both the terms and conditions
of the policy of Insurance under which the subject claim Is being made as wall as the Florida No
Fault Statute which permits, when determining the reasonable charge for a service, an insurer
to consider usual and customary charges and payments accepted by the provider,
relmbursement levels in the community and various federal and state fee schedules applicable
to automobile and other Insurance coverages, and other information relevant to the
reasonableness of the reimbursement for the service.

Since we have already pald 100% of the reasonable amount as required by the Florida No-Fault
Law, we are unable to consider additional charges that you have bitled for the above referenced
date(s) of service. By copy of this letter, we are Informing Natalie Kuhr A that thelr
responsibility Is llmited to the reasonable charge for this service In accordance with the terms of
thelr pollcy and the Florida No-Fault Law.

lf you have any questions In regard to the above, please contact us.

 
59-1073-Z56
Page 2
April 10, 2018

Sincerely,

Ebonie Coleman

Clatm Specialist

(844) 292-8615 Ext, 8633182705
Fax: (844) 218-1140

State Farm Mutual Automobile Insurance Company

Enclosure:
 

TU oper ance

wl a craters Ot a oh. 911 Lund Blvd, Sule 100
ne ge Ta “ "P.O, Box $48
- Anoka, MN 53303-2084
As, a’ A, Roll Free Hts (800) 388-0013
hy yourAocount Online at www:prosbpuyment.nel

ss Be

Joe’ ¥éu'mayremail us at contaclus@prosb.net

 
   
          
  
 

 
   
 
  
 

    
    
 

rat ta zn

RVICE Bi

FMD

SIO

 

    
   
  
    
  

Me be Dail
UREAU ©

 
 

‘ BALANCE! $1,026.81
Ke tale

iE ay ae ¢° (PAYMENT OPTIONS
BP, ake 4 pe Le “Payments by Internet 1:
of Jou may email

   

 

 

 

 

 

 

 

 

¢ ae
esc aa
ne

 

Caeser. |
ea eG

 

4

 

 

 

 

 

 
PTGS67R ODES -1AA

Ee

iy 911 Lund Bled, Suite 100

iti Ney | P.O, Box 548
“oY * | Anoka, MN 55303-0546
lah. | Phone fe (763) 588-1202

 

p 7 Toll Free tts a0) ANG-OWLS
“AD! OUP GeCOUN ONnTING a wivy.proshpavenent sted
PROFESSIONAL SE RVICE BU REAU " 7 Your may emall us at enlachiaghucash. 61
June 28, 2018

| Office Hours: Monday and Tuesday Sam ~ 8pm
Wednesday -- Friday 8am + Spm

NATALIE K KUHR rentval Standard Time

   

"BALANCE: $1,026.81

     

  
    

Please note, upon receipt of this statement we will expect your remittance In full,

PAYMENT OPTIONS

Bae Peace

‘You may visit us at www,proybpaymont.nel
y P 6 pay

 

This is u communication from a debt collector, This 4s an atlernpt to collect a debt,
Any information ob(uined will be used for that purpose,

 

    

Wi
Financial Assistance ls available for those who qualily, Ploase cottact us to request Vira Neneene Discover,
an Application, & American Express
Cheek (ACH) also available
Sincerely, EP tey TRUS SEE OM a oT
Professional Service Buroau, Inc, ‘Hilts ee eeayenty By Phot: i

    

    
     

 

 

I Ne “at
Pleaso Call (800) 388-0013
I you feel that your concems have not been addressed, plouso contact Professional Misa, Mosier sic, rncriesn
Service Bureau, Tne. first and allow uy the Dpivereaniey to tey and address your Peblt Card
concerns, If you continue ( have concorns thal have not been uddressed, you may Cheok-By-Phone
contact the Minnesota Attomoy General's office at (651) 296-3353 or (800) Lt.
657-3787, i

Si_ usted nosesita on representante en espanol por favor Hame al numero
1-844-391-7444 y lo podemos ayudar,

 

eck
(You can use the retum envelope
provided and the bottom portion of this
notice for your convenience)

 

 

 

CREDITOR CREDITOR ACCT tf PSB ACCT ¢ PRINCIPAL TOTAL
MAYO CMINIC IN FLORIDA O066466S1 0066466517225 03515256 $913.81 $913.81
MAYO CLINIC IN FLORIDA 006646651 0108226447225 03515251, $113.00 $113,000

Total: §1,026,81

 

 

     

  
    

    
   
 

0 en “** Detach Lowor Portion And Rotum Wh Payment ee Bak DROVEZOO-OONIEY
4A OU WISH TO PAY BY GREDIT CARD, CRICLE ONE i THE INFORSIATION BELOW,
ign et ee) [visa

 
  
  

 

Anoka MN 55303-0548
ADDRESS SERVICE REQUESTED

EXP, DATE

 

  
  
 

 

 

  

Toll Free #: (800) 388-0013

 

Pin #: 47836.
Bal; $1,026.81
|

NATALIE K KUHR wy blabla

P.O. Box 548
Anoka MN 59303-0548

avsaletaaLeadfoabsoteaddeatoatlad

II
rvioe Bureau, Ine,
